                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF VIRGINIA

                                        Alexandria Division


Corey Alexander Patterson,                        )
        Plaintiff,                                )
                                                  )
V.                                                )                    l:18cvl233(AJT/MSN)
                                                  )
United States of America,                         )
      Defendant.                                  )


                             MEMORANDUM OPINION & ORDER


        Corey Alexander Patterson ("plaintiff' or "Patterson"), a federal inmate proceeding pro

se, initiated this civil action pursuant to the Federal Tort Claims Act("FTCA"),28 U.S.C. §§

2671 ^s^. Defendant United States of America ("defendant" or "United States" or "the

government")filed a Motion for Summary Judgment on the Pleadings [Dkt. No. 18], a Motion

for Summary Judgment pursuant to Federal Rule of Civil Procedure 56 [Dkt. No. 19], and a

memorandum in support of its motions [Dkt. No. 20]. Plaintiff received the notice required by

Local Rule 7(K)and time to file responsive materials pursuant to Roseboro v. Garrison. 528 F.2d

309(4th Cir. 1975)[Dkt. Nos. 18-19]. He submitted a memorandum in opposition to

defendant's Motions for Summary Judgment[Dkt. No. 24], defendant filed a reply [Dkt. No. 29],

and, finally, plaintiff filed a surreply [Dkt. No. 30]. This matter is therefore ripe for adjudication.

For the reasons stated below, defendant's Motion for Summary Judgment on the Pleadings will

be denied, its Motion for Summary Judgment pursuant to Federal Rule of Civil Procedure 56 will

be granted, and judgment will enter in favor of defendant.
